Citation Nr: 1447677	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-05 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 10 percent for patellofemoral osteoarthritis, left knee, status post tibia fracture.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida
 
The Veteran was scheduled to testify at a hearing before the Board in December 2011, but he failed to appear, despite being informed of the time in a correctly-addressed letter of October 2011.  The Veteran has not submitted any communication, asserting an interest in rescheduling or otherwise insisting on a hearing with good cause shown for the failure to appear.  Therefore, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran has asserted that his left knee disability has worsened since his most recent VA examination that was conducted in January 2009.  As such, a new examination should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from August 2008 to the present.

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his left knee disability (patellofemoral osteoarthritis, status post tibia fracture).  

3.  Thereafter, readjudicate the claim of entitlement to higher evaluation for the left knee disability.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

No action is required of the Veteran until notified by the RO.  The purpose of this remand is to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of the remanded issue.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



